  Case 2:17-cv-00126-RSB-BWC Document 72 Filed 07/24/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 JULIE NORTHRUP; and RICKARD
 SCRUGGS,

                 Plaintiffs,                                  CIVIL ACTION NO.: 2:17-cv-126

         v.

 PAUL GEORGE,

                 Defendant.


                       TRIAL PREPARATION SCHEDULING ORDER

        With the parties having held a conference pursuant to the Order and Notice of Trial

Preparation Requirements and a Trial Preparation Scheduling Conference having been held on

July 24, 2019, the Court issues the following deadlines in anticipation of trial in this case.


Deadline for filing of Motion for Disclosure
of the Identity of a Purported Informant                                            August 14, 2019

Deadline for de bene esse depositions                                               August 14, 2019

Deadline for filing of witness lists                                                August 28, 2019

Deadline for filing of deposition designations                                   September 13, 2019
        Deadline for objections to deposition designations                       September 27, 2019
        Deadline for replies to objections to deposition designations               October 4, 2019

Deadline for filing of exhibit lists                                             September 13, 2019
        Deadline for objections to exhibit lists                                 September 27, 2019
        Deadline for replies to objections to exhibit lists                         October 4, 2019

Deadline for motions in limine                                                      October 15, 2019
        Deadline for responses to motions in limine                                 October 29, 2019
  Case 2:17-cv-00126-RSB-BWC Document 72 Filed 07/24/19 Page 2 of 2



        Deadlines for replies to responses to motions in limine       November 5, 2019

Deadline for consolidated proposed pretrial order                     December 11, 2019

Deadline for proposed voir dire questions and proposed jury charges   December 11, 2019
        Deadline for objections to proposed voir dire questions
        and proposed jury charges                                     December 18, 2019

Pretrial Conference date                                                 January 6, 2020

First day of trial                                                      January 14, 2020


        SO ORDERED, this 24th day of July, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
